Case 2:19-mc-00083-CAS-E Document 40 Filed 04/20/20 Pagelof5 Page ID #:314
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
LOS ANGELES, CALIFORNIA 90012

 

OFFICIAL BUSINESS

)
17/20
R-T-8- 902643225-2N o4/ fi
TURN TO SENDER
RT BLE TO FORWARD
ONABLE TO FORWARD
RETURN TO SEND

aie lit
ete Mt oat st 111M

 

be
FILED |
US. DISTRICT COURT
4

APR 2 0 2020

Any
CENTRAL DBE
IBY

i
Kore

     
 

 

 

 

 

 

a2
WV) CEPT
yy

  

 
Case 2:19-mc-00083-CAS-E Document 40 Filed 04/20/20 Page 2of5 Page ID #:315

Case: 2:19mc0083 Doc: 24

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 40 Filed 04/20/20 Page 3of5 Page ID #:316

MIME-Version: 1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28332562@cacd.uscourts.gov>Subject:Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Order on Motion for Extension of Time to File Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***kNOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 9/3/2019 at 1:51 PM PDT and filed on 9/3/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E
Filer:

Document Number:

Docket Text:

ORDER GRANTING MOTION FOR SECOND EXTENSION OF TIME FOR MOVANTS TO
SEEKCONTEMPT ORDER[23] by Judge Christina A. Snyder: The contempt hearing
scheduled for September 30, 2019 is continued to October 14, 2019. The briefing schedule for
Movants motion for contempt set forth in the Courts July 26, 2019 order is extended as follows:
the motion shall be due on or before September 16, 2019,the opposition shall be due on or before
September 23, and the reply shall be due on or before September 30. (Ic)

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Maxwell V Pritt jchavez@bsfllp.com, mlareine@bsfllp.com, mpritt@bsfllp.com

Kinh-Luan Tran —_joe.tuffaha@Itlattorneys.com, ltran@bsfllp.com, docket@ltlattorneys.com
2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu CA 90264

US
Cast 2:19-mc-00083-CAS-E Document 40 Filed 04/20/20 Page 4of5 Page ID #:31]

 

2
3
4
5
6
7 UNITED STATES DISTRICT COURT
g CENTRAL DISTRICT OF CALIFORNIA
9 WESTERN DIVISION
10
11 || INRE SUBPOENA TO JOSEPH Misc. Case No. 2:19-MC-00083-CAS-Ex
VAUGHN PERLING ;
12 Underlying Litigation:
IRA KLEIMAN, as the personal Case No. 9:18-cv-80176-BB
13 || representative of the Estate of David United States District Court
Kleiman, and W&K INFO DEFENSE Southern District of Florida

14 || RESEARCH, LLC,

15 Plaintiffs, ORDER GRANTING MOTION FOR
16 y SECOND EXTENSION OF TIME FOR
MOVANTS TO SEEK CONTEMPT

17 | CRAIG WRIGHT, ORDER

18 Defendant.

 

 

19
20
21
22
23
24
25
26
27
28

 

[PROPOSED] ORDER GRANTING MOTION FOR SECOND Case No. 2:19-MC-00083-CAS-E
EXTENSION OF TIME TO SEEK CONTEMPT ORDER

 

 

 
Cas

nm & WwW bw

~]

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

b 2:19-mc-00083-CAS-E Document 40 Filed 04/20/20 Page5of5 Page ID #:319

ORDER

This matter came before the Court on a Motion for Second Extension of Time for
Movants to Seek Contempt Order, filed by Ira Kleiman, as personal representative of the Estate
of David Kleiman, and W&K Info Defense Research, LLC (collectively “Movants”. Movants
sought (1 a 14-day continuance of the contempt hearing scheduled for September 30, 2019, and
(2 to extend the briefing schedule set forth in the Court’s July 26, 2019 order as follows: the
deadlines to file and serve the motion for contempt for failure to comply by September 16, the
opposition by September 23, and the reply by September 30.

Due and adequate notice having been given to the parties, and the Court having
considered all papers filed and proceedings had herein, and good causes appearing, the Court
hereby ORDERS:

1. Movants’ Motion for Second Extension of Time for Movants to Seek Contempt Order
is GRANTED;

2. The contempt hearing scheduled for September 30, 2019 is continued to October 21,
2019, at 10:00 A.M.; and

3. The briefing schedule for Movants’ motion for contempt set forth in the Court’s July
26, 2019 order is extended as follows: the motion shall be due on or before September 16, 2019,
the opposition shall be due on or before September 23, and the reply shall be due on or before
September 30.

IT IS SO ORDERED.

Ainbus Uh Arye
HON. CHRISTINA A. SNYDER
U.S. DISTRICT COURT JUDGE

Dated: September 3, 2019

-|-
[PROPOSED] ORDER GRANTING MOTION FOR SECOND Case No. 2:19-MC-00083-CAS-E
EXTENSION OF TIME TO SEEK CONTEMPT ORDER

 

 

 
